Title: Circular to the New England Governments, 23 December 1775
From: Washington, George
To: New England Governments



Sir
Cambridge Decr 23. 1775

Notwithstanding the great pains taken by the Quarter Master General, to procure Blanketts for the Army, he finds it impossible to procure a Number Sufficient—he has tryed the different places to the Southward without Success, as what were there are engaged to Supply the wants of the Troops in each place.

Our Soldiers are in great distress & I know of no way to remedy the evil than applying to you, cannot some be got from the different Towns? Most Houses could spare One, some of them many—If your Honorable House will please to take this affair under your Immediate consideration & by some means or other, procure as many as can be spared from the Housekeepers, you will do Infinite Service to this Army & very much oblige Yr H. S.

G.W.

